Citation Nr: 0027733	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to May 1972.

Previously, in March 1973, the Board of Veterans' Appeals 
(Board) denied the issue of entitlement to service connection 
for a right leg disability.  In that prior decision, the 
Board determined that the objective evidence of record did 
not support the conclusion that the veteran's preexisting 
right tibia fracture residuals had been aggravated by his 
period of service.  

The current appeal arises from an April 1999 rating action of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA), Regional Office (RO).  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a right leg disability had been 
received.  Following a reopening of the claim, however, the 
RO denied the issue of entitlement to service connection for 
residuals of a healed fracture of the right tibia.  
Thereafter, by an August 1999 rating action, the RO denied 
the claim of entitlement to service connection for arthritis 
of the right tibia.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
right leg disability in March 1973.

2.  The additional evidence, to include a 1972 hospital 
report, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or with evidence previously 
assembled is so significant it must be considered in order to 
decide fairly the merits of the claim.

3.  Competent medical evidence has not been submitted to show 
that the pre-service fracture of the veteran's right tibia 
was aggravated during his active military duty and has 
resulted in a current disability.  
CONCLUSIONS OF LAW

1.  The Board's March 1973 decision denying entitlement to 
service connection for a right leg disability is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  The evidence submitted since the March 1973 Board 
decision is new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
right leg disability have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for residuals of a right 
tibia fracture, to include arthritis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction portion of this decision, in 
March 1973, the Board denied the issue of entitlement to 
service connection for a right leg disability.  In that prior 
decision, the Board determined that the objective evidence of 
record did not support the conclusion that the veteran's 
preexisting right tibia fracture residuals had been 
aggravated by his period of service.  Consequently, the issue 
currently before the Board is whether the veteran has 
submitted sufficient new and material evidence to reopen his 
claim for service connection for a right leg disability.  

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

A three-pronged analysis is used to determine whether the 
evidence is "new and material" as required by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," that is, 
whether it is probative of the issue at hand.  Secondly, the 
evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  Finally, a determination must be made as to whether 
the evidence "is so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New 
evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.  

Upon reopening the claim, a determination must be made as to 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Pertinent evidence associated with the claims folder since 
the March 1973 Board denial in the present case includes the 
report of the veteran's January to February 1972 in-service 
hospitalization for the attempted removal of the tibial 
fixation screws.  An April 1999 statement from a private 
physician, which reflects current treatment for right leg 
pain, has also been submitted.  This evidence bears directly 
and substantially upon the specific matter under 
consideration by contributing to a more complete picture of 
the origins of the veteran's disability, and was not 
considered by the Board when it made its decision in March 
1973.  Moreover, it is so significant that it must be 
considered to decide fairly the merits of this claim.  This 
evidence, therefore, constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim of entitlement to service 
connection for a right leg disability.  

The Board must now determine whether the veteran's claim is 
well grounded.  Under the applicable criteria, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).

To establish that the veteran's claim is well grounded, he 
must produce competent evidence of a current disability; a 
disease or injury which was incurred in service; and a nexus 
between the disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  In this 
case, the veteran has asserted that his right tibia fracture, 
which preexisted service, increased in severity and was thus 
aggravated by his service.  The evidence of record does 
indicate that he complained of right leg pain beginning in 
1969 and underwent an attempted removal of the fixation 
screws in the tibia in 1972 (although at that time, given the 
appearance of the screws which were found to be well-
embedded, the surgeon indicated that these screws did not 
appear to be the source of the veteran's complaints of pain).  
Significantly, there were no complaints made about leg pain 
subsequent to this period of hospitalization.  In addition, 
at the October 1999 personal hearing, the veteran denied 
receiving any pertinent treatment immediately after his 
separation from service.  Furthermore, following a VA 
orthopedic examination in November 1972, the examiner 
concluded that the fracture of the veteran's tibia was healed 
and showed no evidence of reaction around the screws or of 
aggravation.  

There is objective evidence, consisting of the private 
physician's April 1999 statement, of the veteran's recent 
complaints of pain in the right leg, which suggests the 
existence of a current disability.  (In this regard, the 
Board notes that the claims folder contains no competent 
medical evidence of a current diagnosis of arthritis of the 
right tibia.)  

Significantly, however, there is no objective opinion of 
record that the veteran's right tibia fracture residuals 
increased in severity during his period of service.  In fact, 
a VA examiner concluded, after examining the veteran's right 
lower extremity in 1972 just several months after his 
discharge from active military duty, that the fracture of his 
right tibia had healed and showed no evidence of aggravation.  
While the veteran had some apparent increase in symptoms 
during service, flare-ups alone are not an indication of an 
aggravation of an underlying condition.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Therefore, it is found 
that the veteran has not met his burden of submitting a well 
grounded claim by presenting competent evidence of a 
permanent increase in his underlying disability during 
service.  See Maxon v. West, 12 Vet. 453, 459-60 (1999).  In 
the absence of evidence of a well grounded claim for service 
connection for the residuals of a right tibia fracture, to 
include arthritis, the claim must be denied on that basis.  

The veteran has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation if 
submitted (e.g., which would well ground an otherwise not 
well grounded claim).  Consequently, no duty arises in this 
case to inform that veteran that his application is 
incomplete or of actions necessary to complete it.  See 
38 U.S.C.A. § 5103(a) (West 1991); Beausoleil v. Brown, 8 
Vet. App. 459 , 465 (1996); Johnson v. Brown, 8 Vet. App. 
423, 427 (1995); cf. Robinette v. Brown, 8 Vet. App. 69 
(1995) (when a claim is not well grounded and claimant 
informs VA of the existence of certain evidence that could 
well ground the claim, VA has duty under 38 U.S.C.A. 
§ 5103(a) to inform claimant that application for 
compensation is incomplete and to submit the pertinent 
evidence).  (In any event, the Board views its discussion in 
this decision as sufficient notification to the veteran of 
the elements necessary to render his claim well grounded and 
to explain to him the reason that his current attempt fails 
to meet the well-grounded requirements.)  

The Board also acknowledges that, following the reopening of 
the veteran's previously denied claim, the RO appeared to 
adjudicate his right leg claim on the merits.  Importantly, 
the Board finds no prejudice to the veteran in denying this 
claim as not well grounded.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a right leg 
disability is reopened, and to this extent only, is granted.

Having failed to present evidence of a well grounded claim 
for entitlement to service connection for the residuals of a 
tibia fracture, to include arthritis, the claim is denied.  



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

